DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 02/25/2022 for RCE application with case number 16/365,447 (filed on 03/26/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 has been received and considered.
Status of Claims
Claims 1, 8 & 15 have been amended. Claims 3-4, 10-11 & 17-18 have been cancelled. Accordingly, claims 1-2, 5-9, 12-16, and 19-22 are currently pending

Response to Arguments
	Applicant's arguments filed 01/03/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §103: Applicant’s Arguments/ Remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended claims 1, 8 & 15 (see Examiner’s Amendment below & Remarks pages 6-8). Accordingly, the previous prior art rejections under 35 USC §103 have been withdrawn.

Examiner’s Amendment 
The Amendments filed by applicant on 01/03/2022 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communication with Mr. Ronald E. Jones (Reg. No. 60,120) on 03/01/2022 & 03/02/2022 (see interview summary dated 03/02/2022). The application has been amended as follows:	
In line 14 of the currently amended claim 1 filed on 01/03/2022, the phrase “velocity based” has been deleted, and replaced with the phrase - - velocity-based - -
In lines 17-18 of the currently amended claim 1 filed on 01/03/2022, the phrase “the velocity-based complexity and a heading-based complexity” has been deleted, and replaced with the phrase - - the velocity-based instantaneous entropy score and the heading-based instantaneous entropy score - -
In line 20 of the currently amended claim 1 filed on 01/03/2022, the word “score” has been added after the word “complexity”
In line 1 of the original claim 2, the word “score” has been added after the word “complexity”
In line 1 of the original claim 5, the word “score” has been added after the word “complexity”

In line 9 of the currently amended claim 8 filed on 01/03/2022, the word “determining” has been deleted, and replaced with the word - - determine - -
In line 15 of the currently amended claim 8 filed on 01/03/2022, the phrase “velocity based” has been deleted, and replaced with the phrase - - velocity-based - -
In lines 18-19 of the currently amended claim 8 filed on 01/03/2022, the phrase “the velocity-based complexity and a heading-based complexity” has been deleted, and replaced with the 
In line 21 of the currently amended claim 8 filed on 01/03/2022, the word “score” has been added after the word “complexity”
In line 1 of the original claim 9, the word “score” has been added after the word “complexity”

In line 8 of the currently amended claim 15 filed on 01/03/2022, the word “parameter” has been deleted, and replaced with the word - - headings - -
In line 10 of the currently amended claim 15 filed on 01/03/2022, the phrase “headings-based” has been deleted, and replaced with the phrase - - heading-based - -
In line 14 of the currently amended claim 15 filed on 01/03/2022, the phrase “velocity based” has been deleted, and replaced with the phrase - - velocity-based - -
In lines 17-18 of the currently amended claim 15 filed on 01/03/2022, the phrase “the velocity-based complexity and a heading-based complexity” has been deleted, and replaced with the phrase - - the velocity-based instantaneous entropy score and the heading-based instantaneous entropy score - -
In line 20 of the currently amended claim 15 filed on 01/03/2022, the word “score” has been added after the word “complexity”
In line 1 of the original claim 16, the word “score” has been added after the word “complexity”

Claims 21 & 22 have been cancelled 









Allowable Subject Matter
Claims 1-2, 5-9, 12-16, and 19-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ amendments and arguments submitted on 01/03/2022 (see pages 6-8 of the Remarks) as indicated above overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Amendment & RCE filed on 01/03/2022 & 02/25/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571) 272-1000.

/T.E./
Examiner, Art Unit 3661

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661